Order filed July 30, 2012.




                                         In The

                      Fourteenth Court of Appeals
                                     ____________

                                  NO. 14-12-00639-CV
                                    ____________

              IN THE INTEREST OF A.J.K., III, and O.J.K., Children


                       On Appeal from the 313th District Court
                                Harris County, Texas
                         Trial Court Cause No. 2011-05256J


                                        ORDER

       This is an accelerated appeal from a judgment in a suit in which the termination of
the parent-child relationship is at issue (“parental termination case”). The notice of
appeal was filed July 2, 2012. Appellant has established indigence or is presumed to be
indigent. See Tex. R. App. P. 20.1(a). The reporter’s record was due within 10 days
after the notice of appeal was filed. See Tex. R. App. P. 35.1(b); 28.4(a)(1). The record
has not been filed.

       Appeals in parental termination cases and child protection cases are to be brought
to final disposition within 180 days of the date the notice of appeal is filed. See Tex. R.
Jud. Admin. 6.2(a) (effective May 1, 2012). The trial and appellate courts are jointly
responsible for ensuring that the appellate record is timely filed. See Tex. R. App. P.
35.3(c). The trial court must direct the court reporter to immediately commence the
preparation of the reporter’s record and must arrange for a substitute reporter, if
necessary. See Tex. R. App. P. 28.4(b)(1).

       Because the reporter’s record has not been filed timely in this accelerated appeal,
we issue the following order:

       We order Jill Bartek, the official court reporter, to file the record in this appeal on
or before August 9, 2012. If Jill Bartek does not timely file the record as ordered, the
court will issue an order requiring her to appear at a hearing to show cause why the
record has not been timely filed and why she should not be held in contempt of court for
failing to file the record as ordered. Contempt of court is punishable by a fine and/or
confinement in jail.



                                      PER CURIAM